                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

UNITED STATES OF AMERICA,                        )
                                                 )
                              Plaintiff,         )
                                                 )
                      v.                         )           No. 3:19-CR-21-TAV-HBG
                                                 )
BILL BAKER, and                                  )
WILLIAM E. ECHOLS,                               )
                                                 )
                              Defendant.         )


                               MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Court

as may be appropriate. This case came before the Court on May 14, 2019, for a scheduled pretrial

conference and motion hearing on Defendant William Echols’s Motion to Continue Trial and to

Extend Deadlines [Doc. 18], filed on April 23, 2019. Assistant United States Attorney Kevin

Quencer appeared on behalf of the Government. Assistant Federal Defender Mary Margaret

Kincaid represented Defendant Baker. Attorney R. Deno Cole appeared on behalf of Defendant

Echols. Both Defendants were also present.

       Defendant Echols asks to continue the May 28, 2019 trial in this case because counsel

needs additional time to prepare the case for trial. At the May 14 hearing, Mr. Cole stated that he

has now completed his review of the discovery and has discussed the discovery with Defendant

Echols. However, Mr. Cole stated that the case is not yet ready for trial, because the parties are

still engaged in negotiations. He also requested a new motion deadline. Mr. Cole said that he had

discussed the requested continuance with Defendant Echols, who agreed to waive his right to a
speedy trial in relation to this motion. Ms. Kincaid stated that Defendant Baker did not object to

the motion to continue and also waived his right to a speedy trial. She noted that she was also

engaged in negotiations with the Government. AUSA Quencer stated that the Government did not

oppose the Motion to Continue. The parties agreed on a new trial date of September 17, 2019.

       The Court finds the ends of justice served by continuing the trial outweigh the interest of

the Defendants and the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). In the instant case,

the Defendants are charged [Doc. 1] with two counts of conspiring to distribute methamphetamine

on October 29, 2018. Defense counsel need additional time to determine whether to file pretrial

motions, to interview witnesses, to confer with their clients, and to prepare the case for trial. Thus,

the Court finds that continuing the trial for three and one-half months is necessary in order to

permit counsel the “reasonable time necessary for effective preparation.”               18 U.S.C. §

3161(h)(7)(B)(iv). The Court finds that requiring the Defendants to proceed to trial on May 28

would deprive counsel of the reasonable time necessary to prepare effectively for trial even taking

into account their acting with due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

               Accordingly, the motion to continue the trial [Doc. 18] is GRANTED, and the trial

of this matter is reset to September 17, 2019. The Court finds that all the time between the filing

of Defendant Echols’s motion on April 23, 2019, and the new trial date of September 17, 2019, is

fully excludable time under the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. §

3161(h)(1)(D) & -(7)(A)-(B). With regard to other scheduling in this case, the Court extended the

motion deadline to June 14, 2019. Responses to motions are due on or before June 28, 2019. The

parties are to appear before the undersigned for a final pretrial conference on September 3, 2019,

at 11:00 a.m. The new deadline for concluding plea negotiations, filing motions in limine, and

providing reciprocal discovery is also September 3, 2019. Special requests for jury instructions

                                                  2
shall be submitted to the District Judge no later than September 6, 2019, and shall be supported

by citations to authority pursuant to Local Rule 7.4.

       Accordingly, it is ORDERED:

            (1) Defendant Echols’s Motion to Continue Trial and to Extend Deadlines
                [Doc. 18] is GRANTED;

            (2) The trial of this case is reset to commence on September 17, 2019, at
                9:00 a.m., before the Honorable Thomas A. Varlan, United States
                District Judge;

            (3) All time between the filing of Defendant Echols’s motion on April
                23, 2019, and the new trial date of September 17, 2019, is fully
                excludable time under the Speedy Trial Act for the reasons set forth
                herein;

            (4) The deadline for filing pretrial motions is extended to June 14, 2019;

            (5) Responses to motions are due on or before June 28, 2019;

            (6) The deadline for concluding plea negotiations, filing motions in
                limine, and providing reciprocal discovery is extended to September
                3, 2019;

            (7) The parties shall appear before the undersigned for a final pretrial
                conference on September 3, 2019, at 11:00 a.m.; and

            (8) Special requests for jury instructions shall be submitted to the District
                Judge no later than September 6, 2019, and shall be supported by
                citations to authority pursuant to Local Rule 7.4.

       IT IS SO ORDERED.
                                              ENTER:


                                              United States Magistrate Judge




                                                 3
